Citation Nr: 1226759	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a seizure disorder, rated as 10 percent disabling prior to February 9, 2012, and as 80 percent disabling since February 9, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Board remanded the claim for further evidentiary development.  The development has been completed, and the case is before the Board for final review.  

The Board notes that in January 2009, the Veteran also perfected an appeal for the issue of entitlement to an increased rating for migraine headaches.  A subsequent rating decision in February 2012 increased the disability rating for migraine headaches from 30 percent to 50 percent, effective February 9, 2012.  As the maximum rating for migraine headaches is 50 percent, see 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011), this grant represents a full grant of the benefits sought on appeal for this issue.  The Veteran was advised by the February 2012 rating decision that the appeal on this issue was resolved in full and he has not disagreed with that determination.  In any event, the Board notes that in March 2012, the Veteran withdrew all remaining claims on appeal.  Therefore, the issue of increased rating for migraine headaches is no longer before the Board.  

A February 2012 rating decision also increased the disability rating for a seizure disorder, from 10 percent to 80 percent, effective February 9, 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the Veteran's representative in a July 2012 post-remand brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In a March 2012 communication, the Veteran withdrew his appeal concerning entitlement to an increased rating for a seizure disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for a seizure disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In a March 2012 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to an increased rating for a seizure disorder.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a seizure disorder, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased rating for a seizure disorder is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased rating for a seizure disorder is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


